     Case 1:17-bk-11384                          Doc 70            Filed 07/27/21 Entered 07/27/21 12:21:38                               Desc Main
                                                                   Document     Page 1 of 1


       B 2 1 0 0 A (Form 2100A) ( 1 2 / 1 5 )




                                      UNITED STATES BANKRUPTCY COURT


                                                                   Southern District of Ohio


                 Jeffrey W. B a l l

       In re      Holly    R . Ball                                                                       Case No.           1 :17-bk-11384




                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY


       A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 1 1 U . S . C . § 1 1 1 l(a). Transferee

       hereby gives evidence and notice pursuant to Rule 3 0 0 1 ( e ) ( 2 ) , Fed. R. Bankr. P . , of the transfer, other

       than for security, of the claim referenced in this evidence and notice.




U . S . B a n k Trust N a t i o n a l A s s o c i a t i o n , as                U . S . B a n k Trust National Association, as

Trustee of the Tiki S e r i e s I l l Trust                                     Trustee of the B u n g a l o w Series I l l Trust


                    Name of Transferee                                                         Name of Transferor



       Name and Address where notices to transferee                                  Court C l a i m # (if known):                5-1

       should be sent:                                                               Amount of Claim:                 $142,276.53

          c/o S N Servicing Corporation                                              Date Claim Filed:                  07/06/2017

          323 Fifth Street

          E u r e k a , CA 9 5 5 0 1


       Phone:         800.603.0836                                                   Phone:
                                                                                               ------------
       Last Four Digits of A c c t # :                       7
                                                             _ 5
                                                               _ 7
                                                                 _ 2__               Last Four Digits of Acct. #: __7
                                                                                                                    _ 2
                                                                                                                      � 3
                                                                                                                        � 0
                                                                                                                          -




       Name and Address where transferee payments

       should be sent (if different from above):




       Phone:                                                          _

       Last Four Digits of A c c t # :                                  _




       I declare under penalty of perjury that the information provided in this notice is true and correct to the

       best of my knowledge and belief.



       By: Isl M o l l y Slutsky S i m o n s                                         Date:     07/27/2021

                    Transferee/Transferee's Agent




       Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both.   18 U.S.C. §§ 152 & 3 5 7 1 .
